Citation Nr: 0903656	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-
connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to January 
1980, and February 1980 to February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for asbestosis was established by a 
September 2004 rating decision, at which time a non 
compensable evaluation was assigned, effective from May 2004.  
The veteran requests a compensable rating.  The veteran 
asserts that his current medication for asbestosis resulted 
in incorrect measurements during the pulmonary function tests 
conducted.

The duty to assist has not been met.  VA has a duty to assist 
a claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board finds that the VA examinations given in August 2004 
and February 2006 do not provide adequate findings to enable 
a rating determination.  As such, this case is remanded to 
conduct a VA examination that provides the necessary findings 
to determine an appropriate rating for the veteran's service-
connected asbestosis.

The veteran reported that he was given a pulmonary test on 
May 4, 2005, by his private physician.  See veteran's 
statement of June 2005.  The test results are not included in 
the claims folder.  

Furthermore, the veteran has not yet been provided with 
notice regarding the effective date and disability 
evaluations available when service connection is established 
for any claimed disability as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed, which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All notification  requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103,  5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.159 (2007), 
and Vazquez- Flores v. Peake, No. 05-0355 
(U.S. Vet.  App. January 30, 2008), must 
be fully met. 

2.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the veteran for a list of 
medical providers who have treated him 
for asbestosis, to include his visit to 
a private doctor on May 4, 2005.  After 
securing any necessary authorization or 
medical releases, the AOJ should obtain 
those records and associate them with 
the claims folder.  Also notify the 
veteran that he may obtain the evidence 
himself and send it to VA.

3.  Schedule the veteran for a VA 
pulmonary examination to determine the 
severity of his service-connected 
asbestosis disability.  The report must 
specifically include FVC percent predicted 
and DLCO (SB) percent predicted. The 
examiner should also indicate what 
specific symptoms are attributable to the 
service-connected asbestosis, as opposed 
to the other factors to include smoking.  
If possible, the examiner should provide 
DLCO (SB) and FVC measurements 
attributable only to the service- 
connected asbestosis.  If it is not 
possible or feasible to make the 
differentiation between the service-
connected and any identified nonservice-
connected disability, please expressly 
indicate this and explain why this cannot 
be done.  All opinions expressed must be 
supported by complete rationale.   

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

5.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


